DETAILED ACTION
I.	Claims 1-20 have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The current application is a continuation of 16137112, filed 09/20/2018, now U.S. Patent No. 10,951,635.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/27/2021 has been considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 of the current application, hereinafter “326” are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,951,635, hereinafter “635”. Although the claims at issue are not identical, they are not patentably distinct from each other because both “326” and “635” are directed to “calculating a network disruption index based on at least a disruption score associated with a service request measure, an end-of-life measure, and a security incident response measure for respective hardware devices in a network; comparing the network disruption index to a predetermined threshold; and when the network disruption index is above the predetermined threshold, identifying one or more of the respective hardware devices in the network for a mitigation action and implementing the mitigation action” within respective independent claims 1 of “326” and “635”; as well as analogous claim limitations found within independent claims 10 and 17 of both “326” and “635”, as illustrated within the table below.
“326” – Claim 1
“635” – Claim 1
A method comprising:
A method comprising:
calculating a network disruption index based on at least a disruption score associated with a service request measure, an end-of-life measure, and a security incident response measure for respective hardware devices in a network;
calculating a network disruption index based on at least a disruption score associated with a service request measure, an end-of-life measure, a security incident response measure and a return material authorization measure for respective hardware devices in a network; 
comparing the network disruption index to a predetermined threshold; 
comparing the network disruption index to a predetermined threshold; 
and when the network disruption index is above the predetermined threshold, identifying one or more of the respective hardware devices in the network for a mitigation action and implementing the mitigation action.
and when the network disruption index is above the predetermined threshold, identifying one or more of the hardware devices in the network for a mitigation action and implementing the mitigation action.


“326” – Claim 10
“635” – Claim 10
A device comprising:
A device comprising:
an interface unit configured to enable network communications;
an interface unit configured to enable network communications;
a memory;
a memory; 
and one or more processors coupled to the interface unit and the memory, and configured to:
and one or more processors coupled to the interface unit and the memory, and configured to: 
calculate a network disruption index based on at least a disruption score associated with a service request measure, an end-of-life measure, and a security incident response measure for respective hardware devices in a network; 
calculate a network disruption index based on at least a disruption score associated with a service request measure, an end-of-life measure, a security incident response measure and a return material authorization measure for respective hardware devices in a network; 
compare the network disruption index to a predetermined threshold;
compare the network disruption index to a predetermined threshold; 
and when the network disruption index is above the predetermined threshold, identify one or more of the respective hardware devices in the network for a mitigation action and implement the mitigation action.
and when the network disruption index is above the predetermined threshold, identify one or more of the hardware devices in the network for a mitigation action and implement the mitigation action.


“326” – Claim 17
“635” – Claim 17
A non-transitory computer readable storage media encoded with instructions that, when executed by a processor, cause the processor to:
A non-transitory computer readable storage media encoded with instructions that, when executed by a processor, cause the processor to: 
calculate a network disruption index based on at least a disruption score associated with a service request measure, an end-of-life measure, and a security incident response measure for respective hardware devices in a network; 
calculate a network disruption index based on at least a disruption score associated with a service request measure, an end-of-life measure, a security incident response measure and a return material authorization measure for respective hardware devices in a network; 
compare the network disruption index to a predetermined threshold; 
compare the network disruption index to a predetermined threshold;
and when the network disruption index is above the predetermined threshold, identify one or more of the respective hardware devices in the network for a mitigation action and implement the mitigation action.
and when the network disruption index is above the predetermined threshold, identify one or more of the hardware devices in the network for a mitigation action and implement the mitigation action.


			                          Examiner’s Remarks
The claims distinguish themselves over the prior art, but remain rejected in view of the above Double Patenting rejection.  The filing and approval of an electronic Terminal Disclaimer would overcome said Double Patenting rejection and place the current application in condition for allowance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on form PTO-892 are cited to further show the state of the art with respect to vulnerability assessment and mitigation within a network environment. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH L AVERY whose telephone number is (571)272-8627. The examiner can normally be reached M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH L AVERY/Primary Examiner, Art Unit 2431